DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Alternative Names
NKG2D is also commonly known as KLRK1 and CD314. 
CD16 is also commonly known as Fcγ, FcγRIII, FCGR3 and FCG3, sometimes with an added designation of “a” and “b”.

Election/Restriction
Applicant’s election without traverse of Species A, which is NKG2D-binding antibody comprising the comprising a heavy chain at least 90% identical to SEQ ID NO:1, and Species B, which is a CD20-binding site, in the reply filed on 8/27/21 is acknowledged.
Claims 7, 8 and 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Interpretation
It is noted that for claim 19, there is no structural context for the amino acid sequence at least 90% identical to amino acids 234-332 of a human IgG1 antibody.  That is, said amino acid sequence does not have to be found within an antibody Fc domain, but instead can be part of the protein in any position without any required function.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The title reflect the content of the protein.

[0057] line 2, “were used a” is missing --as-- after “used”.  
Appropriate correction is required.


Information Disclosure Statement
PCT applications where the application itself has not been supplied have not been considered. Applicant may submit the corresponding WO publication as a Foreign Patent Document if they wish to have that considered.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 9-12 and 17-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Applications as follows:

16/483,788	PROTEINS BINDING PSMA, NKG2D AND CD16  
16/484,936	PROTEINS BINDING BCMA, NKG2D AND CD16
16/486,569	PROTEINS BINDING HER2, NKG2D AND CD16
16/486,570	PROTEINS BINDING CD123, NKG2D AND CD16
16/486,722	PROTEINS BINDING GD2, NKG2D AND CD16
16/486,921	PROTEINS BINDING CD33, NKG2D AND CD16
16/488,395	MULTISPECIFIC BINDING PROTEINS TARGETING CEA
16/615,203	PROTEINS BINDING NKG2D, CD16 AND ROR1 OR ROR2
16/615,231	PROTEINS BINDING NKG2D, CD16 AND A TUMOR-ASSOCIATED ANTIGEN
**16/615,261	PROTEINS BINDING NKG2D, CD16 AND A TUMOR-ASSOCIATED ANTIGEN (2nd Ag CD37, CD20, CD19, CD22, CD30, CD52 or CD133)
16/635,079	PROTEINS BINDING NKG2D, CD16 AND FLT3
16/638,559	PROTEINS BINDING NKG2D, CD16, AND HLA-E
16/639,150	PROTEINS BINDING NKG2D, CD16 AND A TUMOR-ASSOCIATED ANTIGEN
16/644,585	PROTEINS BINDING NKG2D, CD16 AND A TUMOR-ASSOCIATED ANTIGEN
16/645,613	PROTEINS BINDING NKG2D, CD16, AND C-TYPE LECTIN-LIKE MOLECULE-1 (CLL-1) 
*16/967,218	COMBINATION THERAPY OF CANCER INVOLVING MULTI-SPECIFIC BINDING PROTEINS THAT ACTIVATE NATURAL KILLER CELLS 
16/971,104	MULTI-SPECIFIC BINDING PROTEINS THAT BIND CD33, NKG2D, AND CD16, AND METHODS OF USE
17/045,016	PROTEINS BINDING NKG2D, CD16 AND AN ANTIGEN ASSOCIATED WITH TUMORS, MDSCS AND/OR TAMS
17/053,558	PROTEINS BINDING NKG2D, CD16 AND P-CADHERIN
17/055,792	PROTEIN BINDING NKG2D, CD16 AND A FIBROBLAST ACTIVATION PROTEIN
*17/058,335	MULTI-SPECIFIC BINDING PROTEINS AND IMPROVEMENTS THEREON
17/095,238	MULTISPECIFIC BINDING PROTEINS TARGETING CAIX, ANO1, MESOTHELIN, TROP2, OR CLAUDIN-18.2
17/188,978	PROTEINS BINDING NKG2D, CD16, AND EGFR, CCR4, OR PD-L1
17/190,155	PROTEINS BINDING NKG2D, CD16 AND A TUMOR-ASSOCIATED ANTIGEN
17/265,876	MULTI-SPECIFIC BINDING PROTEINS THAT BIND HER2, NKG2D, AND CD16, AND METHODS OF USE
17/265,879	PROTEINS BINDING NKG2D, CD16 AND A TUMOR-ASSOCIATED ANTIGEN
17/266,349	MULTI-SPECIFIC BINDING PROTEINS THAT BIND BCMA, NKG2D AND CD16, AND METHODS OF USE
*17/266,966	PROTEINS BINDING NKG2D, CD16 AND A TUMOR-ASSOCIATED ANTIGEN
17/308,691	PROTEINS BINDING NKG2D, CD16 AND CLEC12A  


** Claims wherein the second antigen-binding site includes wherein the antigen may be CD20.
 
All applications recite a protein and/or methods of treating cancer by administration of the protein, wherein the protein comprises (a) an first antigen-biding site that binds NKG2D, (b) a second antigen-binding site that binds generically a tumor-associated antigen (*) or a specific tumor associated antigen, and (c) an antibody Fc domain or a portion thereof sufficient to bind CD 16, or a third antigen-binding site that binds CD 16. For those copending applications which recite specific TAAs for (b) in one or more claims, then those species claims render the instant generic invention (e.g., claim 1) obvious.  Those applications in the list designated with a * have at least one claim in which (b) recites binding to generically a TAA, and the application with ** recites at least one claim in which (b) recites alternative TAAs, including wherein the TAA may be CD20.

Even though the instant application’s elected species of (b) is the second antigen binding site wherein the TAA is CD20, instant claim 1 is currently generic with respect to (b).  Were (b) to be limited to CD20 as the TAA, the double patenting rejections would be removed for all copending applications except **16/615,261, and applications designated with *, which would have been obvious in view of Kellner et al. (Leukemia, 26:830-834 and Suppl. Material, 2012).
Kellner et al. teaches a fusion protein comprising a first antigen-binding site which is a NKG2D ligand, MICA or ULBP2, and the second antigen-binding site is a CD20-binding single chain antibody (7D8, Fig. 1). It is discussed that stimulatory receptor NKG2D is constitutively expressed on all-resting NK cells, and its ligand act to promote anti-pathogen and anti-cancer immune responses. Activation of NKG2D induces perforin and granzyme-mediated cytotoxicity and cytokine secretion (paragraph bridging pp. 830-831). The fusions bound only cells expressing NKGK2D or CD20 (p. 832, col. 1, end of first paragraph) and induced cytotoxicity of CD20-expressing lymphoma cell lines (p. 832, col. 2). Further (p. 833, paragraph bridging cols. 1-2), because “Clinical observations and animal models revealed that engagement of Fc receptors is important for the efficacy of therapeutic antibodies, suggesting that ADCC may represent an important in vivo mechanism of action.5”, administration of the fusion with a CD38-binding full-length antibody was tested.  The combination produced a synergistic increase in the 10,11” The fusion protein was recombinantly produced by expression of a fusion-encoding vector in a cell, from which the encoded fusion protein was purified (see Supplementary Material and Methods, “Generation of recombinant proteins” and “Expression and purification”). As a result, a protein having a first site that binds NKG2D that also had a second site that binds CD20 and had an antibody Fc domain or third site that binds CD16 for the treatment of cancer would have been obvious, because of the expected enhanced cytotoxic activity of NK cells against CD20-expressing cancer cells as shown by Kellner et al. It would have been obvious to have a cell comprising one or more nucleic acids encoding the protein for recombinant production thereof, also as taught by Kellner et al.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112(a)
Claim Rejections - 35 USC § 112The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 6, 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 is drawn to the trispecific protein of claim 1, wherein the variable light chain domain (VL) of the first antigen-binding site (NKG2D antigen) has an amino acid sequence identical to the amino acid sequence of the VL of the second anti-binding site (CD20 antigen as elected). NKG2D-binding antibody constructs comprising both a heavy and light chain are disclosed in Table 1, where it can be seen that the same heavy chain variable region (SEQ ID NO:1/3) can pair with more than one light chain variable region (SEQ ID NO:2 or 4).  However, these are specific variable region sequences, and in this case reverse was not shown, i.e., it is the same variable heavy chain domain (VH) pairing with different VLs. There is no disclosure in the specification of a VL that can pair with a variety of VHs to form a binding site for more than one antigen depending on the VH of the pair. The prior art does not support the reasonable expectation of distinct antigen-biding sites formed of a single VL with different. For example, Kranz et al. (Proc. Natl. Acad. Sci., USA, 78(9):5807 -5811, 1981) showed that in mixing heavy and light chains from six monoclonal anti-fluorescyl antibodies, heterologous heavy and light chain mixtures did not form anti-fluorescyl active sites (p. 5809, col. 1, first part of second paragraph).  In another experiment (supra, p. 5809, col. 1, third paragraph), “Of the 30 possible heterologous H and L chain combinations, 13 did not reassociate within detectable limits…, 13 reassociated but with less affinity than the homologous association,.. and 4 associated with greater affinity than the homologous reassociation….” Later Portolano et al. (J. Immunol. 150:880-, 1993) looked at the ability to mix-and-match heavy and light chain sequences using Ig heavy and light chain gene libraries derived from and used to identify human autoantigen TPO- (thyroid peroxidase) binding antibodies. They found some ability of different VH and VL to form a TPO-binding site, “However, the frequency was still lower (Table 1) than would be the 
Claims 9 and 10 are drawn to the protein of claim 1 wherein the second antigen-binding site is a single-domain antibody, e.g., VHH fragment or VNAR fragment. The specification does not disclose any particular single-domain antibodies which binds CD20 (as elected). The specification provides guidance or direction only for an antigen-binding construct comprising the full variable heavy and light chains, e.g., a scFv, Fab or full-length immunoglobulin molecule. Single domain structures may be very different, with binding relying on a single variable set of CDRs, usually derived by immunization of camels (Yan et al., J. Transl. Med. 12:343, 2014). Yan et al. used a large library of 1.65 x 109 CFU/mL based on CDRH3 domains and were able to isolate only 2 single antigen-binding single domain antibodies (p. 7/12, col. 2, second paragraph, and p. 9/12, col. 2, last paragraph).  Previously using an immune-based library they isolated only three antigen-binding antibodies. This supports the lack of expectation of a common structure of single domain antibody based on a CDRH3 sequence or full variable domain to allow the skilled the skilled artisan to readily envision a representative number of species of the genus of CD20-binding single domain antibodies encompassed by the claims. The Written Description Guidelines for Examination of Patent Applications (MPEP § 2163) indicates, "The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical characteristics and/or other chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show applicant was in possession of the claimed genus." [See MPEP § 2163(II)(A)(3)(a)(ii)] The recitation of a ‘CD20-binding site’ does not convey a common structure. The specification does not disclosed any relevant, identifying characteristics, such as structure or other physical and/or 

N.B., Were claims 7 and 8, drawn to non-elected species of first antigen-binding site that binds NKG2D, to be rejoined, they would be subject to the same rejection under 35 USC 112(a) above pertaining to a NKG2D-binding site that is a single-domain antibody.


Claims 23 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating cancer in a subject in need thereof, wherein the method comprises administering an effective amount of a protein according to claim 1, does not reasonably provide enablement for treatment of a patient without cancer, i.e., not in need thereof, and wherein the amount is not effective.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The claims require treatment of cancer, but do not require that the patient treated has cancer. If the patient is not in need of said treatment, the method is not enabled. Nor does the treatment require an effective amount to be use, which if a less than effective amount is used, would not reasonably be expected to provide treatment. As defined in the specification in paragraph [0091], “[T]he term “effective amount” refers to the amount of a compound sufficient to effect beneficial or desired results.” As a result, the method is not enabled for the full scope claimed.



Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the protein wherein for the NKG2D-binding site comprise a heavy chain variable region (VH) of SEQ ID NO:1 and/or comprising CDR1-3 of SEQ ID NO:1, and a light chain variable region (VL) comprising CDR1-3 of SEQ ID NO:2, 4, 6, 8, 10, 12, 14, 16, 18, 20, 22, 24, 26, 28, 30, 32, 34, 36, 38, 40, or 79, does not reasonably provide the NKG2D-binding site which does not comprise both a VH and and VL, each comprising their respective CDR1-3.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
	Claims 12 is drawn to an NKG2D-binding site that comprises a VH at least 90% identical to SEQ ID NO:1, without reference to a VL. At least VH SEQ ID NO:1, 39 and 78 are the same. The VH of SEQ ID NO:1 is 117 amino acids and the CDRH3 therein is about 14 amino acids in length (as estimated from other NKG2D antibody VH show in instant Table 1).  The VL of SEQ ID NO:2 is 108 amino acids.  This means the NKG2D-binding VH CDRs are about 44/117 (38%) and VL CDRs are 26/108 (24%) of the entire variable region (see examples in Table 1), with the rest being framework regions. Further, focusing only on the VH CDR3, with the VH CDR3 of SEQ ID NO:1 about 14 amino acids long, if a single amino acid is changed in the  CDRH3, that represents an approximately 7% change of that CDR and approximately 280 possible CDRH3 sequences (assuming substitution of any of the 20 natural amino acids).   Additionally, because the VH SEQ ID NO:1 is 117 amino acids, a sequence with 90% identity thereto may have 11 substituted, deleted and/or added amino acids, all of which may be in one or more CDRs and which number is close to the number of amino acids in CDRH3 or more than the number of amino acids in CDRH1. 
For an antibody, it is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework (FR) sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites. Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Chen et al. (EMBO J. 14 (12): 2784-2794, 1995) teaching that the substitution of a single amino acid in VH CDR2 of an antibody can totally ablate antigen binding and that the same substitution in closely related antibodies can have opposite effects on binding (e.g., see entire document, including Figure I). The authors compared the effects of identical substitutions in related anti-phosphocholine antibodies DI6 and TI5, and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other. While other amino acid changes in antibodies produced only small or insignificant 
 Further, there is no reasonable expectation that providing only the VH or VL would enable the skilled artisan to make and use the invention with a functional antigen-binding domain. As to antibodies in which only the VH is specified, there is no evidence or reasonable expectation that variable domains or their CDRs could be mixed-and-matched between antibodies to produce a functional NKG2D-binding antibody or fragment thereof because as the prior art shows, small changes in CDRs can disrupt antigen binding. Even for antibodies which bind the same antigen, Kranz et al. (Proc. Natl. Acad. Sci., USA, 78(9):5807 -5811, 1981) showed that in mixing heavy and light chains from six monoclonal anti-fluorescyl antibodies, heterologous heavy and light chain mixtures did not form anti-fluorescyl active sites supra, p. 5809, col. 1, third paragraph), “Of the 30 possible heterologous H and L chain combinations, 13 did not reassociate within detectable limits…, 13 reassociated but with less affinity than the homologous association,.. and 4 associated with greater affinity than the homologous reassociation….” Defining an antigen-binding site by only a VH is not sufficient for full enablement of the encompassed first antigen-binding site.
Therefore, for the reasons discussed above, including the breadth of the claims as they relate to modifications which may be in the CDR(s) or requirement of only a VH, and that VH being only 90% identical to SEQ ID NO:1, the support by the prior art of the complexity and unpredictability of antigen binding as it relates to the CDR regions as well as of mixing different VH and VL regions, the lack of working examples of any modified CDRs that can function within the context of the claimed NKG2D-binding site, and the lack of guidance for or direction about which modifications and/or substitutions would reasonably be expected to produce a functional antigen-binding site, it would require undue experimentation to make and use the invention commensurate in scope with the claims.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 is indefinite because the metes and bounds of the claim are not clear.  It is unclear if the “cell” is intended to be “in vitro” or includes “in vivo” cells.  If Applicant intends that the cell is in culture (i.e., in vitro), which is supported by the instant specification in in vivo are included, then this claim would be subject to a rejection under 35 USC 112(a), for lack of enablement for transgenic animals or gene therapy.  Note that if the latter is the case, a rejection under 35 USC 112(a), would not be considered a new rejection and would not preclude the next Office action from being made final since the issue is here raised.  


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-11 and 17-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20170368169 A1 (cited in the IDS filed 1/29/20).
US 20170368169 teaches multispecific antibodies that engage immune cells and tumor cells, wherein the immune cell is a NK cell, including wherein the antibody comprises an antigen binding domain that binds to NKG2D or CD16, termed “NK cell engagers” ([0102]). It is stated that NKG2D is a receptor on NK cells that leads to cytotoxicity, as is CD16 ([0669]). Embodiments include wherein the multispecific protein comprises more than one NK cell engager selected from a group including an antigen binding domain or ligand that binds NKG2D and CD16 ([0671]).  Further, it is taught that the multispecific antibody binds a cancer/tumor e.g., Figs. 4A-4C, 15D or 20) and wherein the VL is common for both the first (NKG2D) and second binding site (e.g., Fig. 15B). Other multispecific antibodies are taught in which either or both of the immune cell engager and tumor targeting antibody are single domain antibodies ([0143]-[0144]). Alternatively, the tumor targeting antibody or immune cell engager antibody portion may comprise an IgG1 heavy chain constant region or a fragment thereof ([00145]). Examples of single domain antibodies include camelid antibodies (VHH; [0423], [0434] and [1026]). Antibodies of the invention may be primate, e.g., monkey ([00445]). Pharmaceutical compositions comprising a multispecific antibody and a pharmaceutically acceptable carrier are set forth ([0264]). Recombinant production of the multispecific antibody wherein a host cell comprising one or more nucleic acids encoding the multispecific antibody is cultured (e.g., claims 178-180).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-6, 9-11 and 17-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170368169 A1 (cited in the IDS filed 1/29/20) in view of Kellner et al. (Leukemia, 26:830-834 and Suppl. Material, 2012).
	US 20170368169 teaches multispecific antibodies that engage immune cells and tumor cells, wherein the immune cell is a NK cell, including wherein the antibody comprises an antigen binding domain that binds to NKG2D or CD16, termed “NK cell engagers” ([0102]). It is stated that NKG2D is a receptor on NK cells that leads to cytotoxicity, as is CD16 ([0669]). Embodiments include wherein the multispecific protein comprises more than one NK cell engager selected from a group including an antigen binding domain or ligand that binds NKG2D and CD16 ([0671]).  Further, it is taught that the multispecific antibody binds a cancer/tumor antigen which may be CD20 (middle of [0099]). Cancers that can be targeted include lymphomas, breast, colorectal and ovarian cancer ([0098] and [0645]). It is taught that NKG2D is a receptor that acts as both in a stimulatory and costimulatory manner in innate immune responses on activated NK cells, leading to cytotoxic activity ([0669]). Multispecific antibodies in a number of configurations are taught, including wherein the first (NKG2D) or second (CD20) binding site heavy chain variable domain (VH) and light chain variable domain (VL) are present on the same polypeptide (e.g., Figs. 4A-4C, 15D or 20) and wherein the VL is common for both the first (NKG2D) and second binding site (e.g., Fig. 15B). Other multispecific antibodies are taught in which either or both of the immune cell engager and tumor targeting antibody are single domain antibodies ([0143]-[0144]). Alternatively, the tumor targeting antibody or immune cell engager antibody portion may comprise an IgG1 heavy chain constant region or a fragment thereof ([00145]). Examples of single domain antibodies include camelid antibodies (VHH; [0423], [0434] and [1026]). Antibodies of the invention may be primate, e.g., monkey ([00445]). Pharmaceutical compositions comprising a multispecific antibody and a pharmaceutically acceptable carrier are set forth ([0264]). Recombinant production of the multispecific antibody wherein a host cell comprising one or more nucleic acids encoding the multispecific antibody is cultured (e.g., claims 178-180). Assuming US 20170368169 does not teach more specifically using a CD20-binding antigen as part of a protein comprising a NKG2D-binding site, then the instant invention would have been prima facie obvious in view of Kellner et al.below.
Kellner et al. teaches a fusion protein comprising a first antigen-binding site which is a NKG2D ligand, MICA or ULBP2, and the second antigen-binding site is a CD20-binding single in vivo mechanism of action.5”, administration of the fusion with a CD38-binding full-length antibody was tested.  The combination produced a synergistic increase in the CD38 antibody-induced ADCC. “These data underline that MICA:7D8 and ULBP2:7D8 were also active in the presence of a therapeutic antibody, and signals mediated by MICA or ULBP2 and NKG2D were triggered in parallel to signals induced by the antibody Fc portion and CD16.  In contrast to the two NKG2D-engaging bifunctional fusion proteins, no benefit was observed when the monoclonal CD20 antibody 7D8 was combined at a fixed dose of 2.5 nM with variable concentrations of daratumumab (Figure 3a and supplemental Figure 5)…. These results were in good agreement with previous studies demonstrating that ADCC by [anti-CD20 antibody] rituximab was augmented with increasing endogenous expression levels of NKG2D ligand, and that ULBP2 fused to a full-length antibody improved the antibody’s ability to lyse target cells.10,11” The fusion protein was recombinantly produced by expression of a fusion-encoding vector in a cell, from which the encoded fusion protein was purified (see Supplementary Material and Methods, “Generation of recombinant proteins” and “Expression and purification”). 
	 It would have been obvious before the effective filing date of the instant application to have a trispecific binding protein as disclosed by US 20170368169 which bound both NKG2D and CD16, as well as the CD20 tumor-associated antigen, with a bispecific NKG2D and CD20-binding protein having been shown to be highly effective in inducing apoptosis of cancer cells by Kellner et al.  It would have been obvious wherein the NKG2D antigen-binding portion also bound non-human primate NKG2D, such as monkey (US 20170368169 [00445]) for preclinical testing. It would have been obvious wherein the CD16-binding site of the NKG2D, CD20, CD16 trispecific protein was an IgG1 Fc domain comprising a hinge and CH2 domain as disclosed for multispecific antibodies of US 20170368169, which taught the advantage of an Fc domain was 


Sequence Comparison
Compared of instant SEQ ID NO:1 (NKG2D VH = Qy) to
US Patent 10,377,827 SEQ ID NO:9 (c-Met VH = Db)


  Query Match             94.0%;  Score 594;  DB 1;  Length 117;
  Best Local Similarity   94.9%;  
  Matches  111;  Conservative    2;  Mismatches    4;  Indels    0;  Gaps    0;

Qy          1 QVQLQQWGAGLLKPSETLSLTCAVYGGSFSGYYWSWIRQPPGKGLEWIGEIDHSGSTNYN 60
              |||||||||||||||||||||||||||||||||||||||||||||||||||:||||||||
Db          1 QVQLQQWGAGLLKPSETLSLTCAVYGGSFSGYYWSWIRQPPGKGLEWIGEINHSGSTNYN 60

Qy         61 PSLKSRVTISVDTSKNQFSLKLSSVTAADTAVYYCARARGPWSFDPWGQGTLVTVSS 117
              ||||||||||||||||||||||||||||||||||||| |  : ||||||||||||||
Db         61 PSLKSRVTISVDTSKNQFSLKLSSVTAADTAVYYCARGRDGYDFDPWGQGTLVTVSS 117


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        October 21, 2021